BECKER, District Judge.
This cause instituted by a citizen of Tennessee against a Missouri corporation having its principal place of business at Nevada, Missouri, was removed by the defendant from the Circuit Court of Vernon County, Missouri, on the ground of diversity of citizenship.
Counsel for defendant voluntarily advises that the petition for removal shows on its face that the removing defendant is a resident of Missouri, and under the applicable statutes and decisions a resident defendant cannot, on the ground of diversity of citizenship, remove a cause of action filed in a court of the state of his residence. Title 28 U.S.C.A. § 1441 (b) (formerly Section 28 of the Judicial Code of 1911); Atlas Life Ins. Co. v. W. I. Southern, 306 U.S. 563, 1. c. 567, 59 S.Ct. 657, 1. c. 659, 83 L.Ed. 987; Wheatley v. Martin (W.D.Ark.) 62 F. Supp. 109; 1A Moore, Federal Practice ¶ 0.161 [1], p. 527.
This cause was not removable. Therefore it is hereby
Ordered that this cause be, and it is hereby, remanded to the Circuit Court of Vernon County, Missouri.